PER CURIAM.
The appellant, Ruperto Almanza, was convicted of trafficking in cocaine and conspiracy to traffic in cocaine and was sentenced to fifteen (15) years in the Department of Corrections and a $250,000.00 fine.
The state concedes a Richardson violation which requires a reversal and remand. Richardson v. State, 246 So.2d 771 (Fla.1971); Smith v. State, 500 So.2d 125 (Fla.1987).
We affirm as to the remaining appellate points.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
*364DOWNEY and WALDEN, JJ., and WESSEL, JOHN D„ Associate Judge, concur.